Citation Nr: 0903817	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-32 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for discoid lupus 
erythematosus due to Agent Orange exposure.

2.  Entitlement to an effective date earlier than February 
16, 1974, for service connection for a psychiatric disability 
initially evaluated as anxiety reaction with duodenal ulcer 
and now evaluated as post-traumatic stress disorder (PTSD) 
with schizophrenic reaction, paranoid, with duodenal ulcer to 
include based on clear and unmistakable error (CUE).

3.  Entitlement to an effective date earlier than April 10, 
2001, for service connection for diabetic nephropathy to 
include based on CUE. 

4.  Entitlement to an increased rating for a service-
connected psychiatric disability.

5.  Entitlement to an initial rating in excess of 30 percent 
for a psychiatric disorder assigned in an April 1974 rating 
decision that granted service connection for anxiety reaction 
with duodenal ulcer based on CUE.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1974, including service in the Republic of Vietnam 
from July 1965 to January 1966, from December 1967 to August 
1968 and from October 1969 to March 1970.  He had decorated 
combat service in the Republic of Vietnam and his awards 
include the Purple Heart Medal and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that determined that entitlement to an earlier 
effective date for the grant of service connection for 
anxiety reaction (later evaluated and rated as PTSD with 
schizophrenic reaction, paranoid,) with duodenal ulcer was 
denied.  The RO also denied entitlement to an earlier 
effective date for the grant of service connection for 
diabetic nephropathy.  

This matter also arises from an October 2005 rating decision 
wherein the RO determined that clear and unmistakable error 
did not occur in an April 1974 rating decision with the 
initial disability rating of 30 percent assigned for a 
psychiatric disorder evaluated as anxiety reaction with 
duodenal ulcer and effective February 16, 1974.  

This matter also arises from an April 1982 rating decision 
wherein the RO denied service connection for discoid lupus 
erythematosus due to Agent Orange exposure and denied a 
rating in excess of 30 percent for a psychiatric disability 
evaluated as anxiety reaction with duodenal ulcer.   

The issues of entitlement to service connection for discoid 
lupus erythematosus due to Agent Orange exposure; entitlement 
to an initial rating in excess of 30 percent effective 
February 16, 1974, for a psychiatric disorder based on clear 
and unmistakable error in an April 1974 rating decision; and 
entitlement to an increased rating for a psychiatric disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.

The veteran presented testimony at a personal hearing in June 
2008 before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

At the June 2008 hearing, the veteran raised the issue of 
entitlement to an earlier effective date for the grant of 
service connection for diabetes.  The veteran has also 
contended that a separate evaluation for duodenal ulcer is 
warranted to include based on CUE in prior rating decisions.  
The Board does not have jurisdiction of those issues as they 
have not been adjudicated by the RO and an appeal perfected.  
The issues are referred to the agency of original 
jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  Service connection for the veteran's psychiatric disorder 
evaluated as anxiety reaction with duodenal ulcer was granted 
effective February 16, 1974, the day after separation from 
service.  

2.  In May 1995, the veteran claimed service connection for 
PTSD.  At a VA examination in September 1995, the veteran was 
diagnosed with PTSD, anxiety and depression.  An October 1995 
rating decision noted that anxiety reaction and PTSD were 
considered to be in the same category of nervous conditions 
known as neuroses and found that a separate evaluation for 
PTSD was not in order.  

3.  An April 2002 rating decision determined that the 
veteran's psychiatric disorder was more appropriately 
evaluated as PTSD with schizophrenic reaction, paranoid type, 
with duodenal ulcer under DC 9203-9411.  

4.  Evidence of record does not show prior denials of service 
connection for PTSD.

5.  Service connection for diabetic nephropathy secondary to 
service-connected diabetes was granted in an April 2002 
rating decision effective April 10, 2001, the date of receipt 
of an informal claim.  The veteran did not appeal this 
decision and thus it became final.  Evidence of record does 
not show prior denials of service connection for diabetic 
nephropathy.    


CONCLUSIONS OF LAW

1.  An effective date earlier than February 16, 1974, for the 
grant of service connection for psychiatric disability is not 
warranted to include based on clear and unmistakable error.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 
3.400 (2008).  

2.  An effective date earlier than April 10, 2001, for the 
grant of service connection for diabetic nephropathy is not 
warranted to include based on clear and unmistakable error.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.105, 
3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on April 16, 2004, that fully 
addressed all three notice elements and was sent prior to the 
initial agency of original jurisdiction (AOJ) decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In addition, the RO sent a rating decision in June 2004.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The veteran also presented testimony 
at a hearing at the RO in May 2005 and before an Acting 
Veterans Law Judge in June 2008.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in August 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

To the extent that the issue of whether a valid claim of CUE 
has been raised and, if so, whether CUE is established, VA's 
duties to notify and assist are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, 
discussion of the notice provisions regarding CUE is not 
required.  38 U.S.C.A. § 5109A(a), (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2008).

Pertinent legal criteria for effective dates

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides that the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date for a grant of service connection based on 
an original claim is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2008).

The statute further provides that when new and material 
evidence consists of other than service department records 
received after a final disallowance, the effective date is 
date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  The date of the filing of a claim is controlling in 
determinations as to effective dates.  Lalonde v. West, 12 
Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright 
v. Gober, 10 Vet. App. 343 (1997).  The effective date of an 
award of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377 (1999).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2008).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2008).  
An informal claim must be written, and it must identify the 
benefit being sought.  Rodriguez v. West, 189 F. 3d. 1351 
(Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error (CUE).  38 C.F.R. § 3.104(a), 3.105(a).

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

Earlier effective date for service connection
for psychiatric disorder with duodenal ulcer

The veteran contends that an effective date earlier than 
February 16, 1974, should be assigned for the grant of 
service connection for a psychiatric disorder.  He initially 
contended that an earlier effective date should be assigned 
for the grant of service connection for PTSD as the RO 
wrongfully denied an earlier claim for PTSD.  More recently 
the veteran indicated that he wished to continue a claim for 
an earlier effective date for the grant of service connection 
for a psychiatric disorder.  

A claim was received in February 1974 at the time of the 
veteran's separation from service for service connection for 
ulcers.  Another claim was received in April 1974 for a 
nervous condition and ulcers.  After review of service 
medical records, service connection was granted in an April 
1974 rating decision for anxiety reaction with duodenal ulcer 
evaluated as 30 percent disabling effective from February 16, 
1974.  The date assigned was the day after the veteran's 
separation date from service.  

In May 1995, the veteran claimed service connection for PTSD.  
At a VA examination in September 1995, the veteran was 
diagnosed with PTSD, anxiety and depression.  An October 1995 
rating decision noted that anxiety reaction and PTSD were 
considered to be in the same category of nervous conditions 
known as neuroses and found that a separate evaluation for 
PTSD was not in order.  

In April 2001, the veteran sought service connection for a 
psychiatric condition to include PTSD.  In an April 2002 
rating decision, after review of a February 2002 VA 
psychiatric examination report, the RO determined that the 
veteran's service-connected psychiatric disorder was more 
appropriately characterized and evaluated as PTSD with 
schizophrenic reaction, paranoid type, under DC 9203-9411.  
The RO increased the evaluation for the veteran's service-
connected psychiatric disorder to 50 percent disabling 
effective April 10, 2001, the date of the claim.  

In November 2003, the veteran's attorney at that time 
requested past-due benefits for PTSD which had been 
wrongfully denied in previous applications.  

The veteran presented testimony in May 2005 for an earlier 
effective date for PTSD to 1974.  At the May 2005 hearing, 
the veteran's attorney acknowledged that service connection 
had been granted for a psychiatric condition in 1974 but 
added that the rating was not granted.  The veteran and his 
attorney contended at the May 2005 hearing that the veteran 
should have been granted a rating in excess of 30 percent at 
the initial time of service connection, effective the date 
after when he initially got out from service.  The issue 
involving the rating assigned in 1974 for a psychiatric 
disorder is a separate issue from the issue of an effective 
date for service connection for a psychiatric disorder and, 
as noted earlier, is addressed in the remand section of this 
decision.  

The veteran testified in June 2008 that his PTSD began in 
service and that his psychiatric disability should have been 
recognized as PTSD instead of an anxiety disorder.

The RO's decision in April 1974 assigned an effective date 
for the veteran's service-connected psychiatric disorder that 
became final when the decision was not appealed.  Finality 
could be overcome by a request for revision based on CUE, or 
by a claim to reopen based upon new and material evidence.  
However, because proper effective date for an award based on 
claim to reopen could be no earlier than date on which that 
claim was received, only a request for revision based on CUE 
could result in assignment of earlier effective date.  38 
U.S.C.A. §§ 5108, 5109A(a), 5110(a); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

To the extent the veteran was claiming clear and unmistakable 
error in the denial of service connection for PTSD in a prior 
decision(s), the evidence does not show that service 
connection for PTSD had been previously denied.  The veteran 
had been granted service connection for a psychiatric 
disorder evaluated as anxiety disorder effective February 16, 
1974, the day following separation from service.  Under 
governing law and regulation, for a claim filed at the time 
of separation or within one year from the date of separation, 
the effective date is the day following separation from 
active service.  The veteran's initial claim for duodenal 
ulcer was received at the time of separation and his claim 
for nervous condition and ulcers was received approximately 
two months later, thus, within one year from the date of 
separation.  The record reflects that the veteran's last day 
of active service was February 15, 1974.  Thus, the earliest 
possible date in this case would be February 16, 1974, the 
day following separation from service.  

When the veteran subsequently filed a claim for service 
connection for PTSD, the RO noted that the veteran was 
service-connected for a psychiatric disability and that PTSD 
and anxiety were in the same category of nervous conditions 
known as neuroses.  The RO found that a separate evaluation 
for PTSD was not in order.  

When in April 2001, the veteran again sought service 
connection for a psychiatric condition to include PTSD, as 
previously noted, service connection was already in effect 
for a psychiatric condition.  Based on medical evidence, the 
RO determined that the veteran's psychiatric disorder was 
more appropriately evaluated as PTSD with schizophrenic 
reaction, paranoid type, with duodenal ulcer under DC 9203-
9411 and recharacterized the veteran's service-connected 
psychiatric disorder.  The RO increased the evaluation for 
the veteran's psychiatric disorder to 50 percent disabling 
effective April 10, 2001, the date of the claim.  

As the evidence does not show prior denials of service 
connection for PTSD, the preponderance of the evidence is 
against a claim of CUE based on prior denials of service 
connection for PTSD.  It also appears that the veteran, 
through his attorney, had dropped the allegation of CUE in 
prior denials. At the May 2005 hearing the veteran's attorney 
acknowledged that service connection for a psychiatric 
disorder had been granted in 1974 and the main contention 
then involved the rating assigned in 1974 for the veteran's 
psychiatric disorder.  

In sum, service connection for the veteran's psychiatric 
disorder was granted effective February 16, 1974, the day 
after separation from service.  VA is precluded, as a matter 
of law, from granting an effective date for the award of 
service connection prior to that date.  As such, this appeal 
must be denied because the RO has already assigned the 
earliest possible effective date provided by law.  

Earlier effective date for the grant of service connection 
for diabetic nephropathy

The veteran contends that an effective date earlier than 
April 10, 2001, is warranted for the grant of service 
connection for diabetic nephropathy.  In November 2003, the 
veteran's attorney at that time requested past due benefits 
for kidney problems which were wrongfully denied in previous 
applications.  

An informal claim for service connection for diabetes was 
received on April 10, 2001.  In May 2001, the veteran, 
through his attorney, requested service connection for 
diabetes be considered on both a presumptive and direct 
basis.    

In May 2001, the regulations were revised to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for veterans who were exposed to 
Agent Orange while in service.  See Disease Associated with 
Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 
Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 
3.309(e)).  The effective date of the rule was July 9, 2001.  

VA outpatient treatment records show the report of an October 
2000 renal ultrasound that the veteran's kidneys were upper 
normal size without evidence of hydronephrosis.  There was a 
tiny right renal cyst, unchanged since 1998.  In February 
2001 there was a finding of renal insufficiency and diabetic 
nephropathy.  

With regard to an informal claim for service connection for 
diabetes received on April 10, 2001, the veteran was afforded 
a fee basis VA examination in February 2002.  It was 
discovered during the examination that the veteran had 
significant renal complications of his diabetes mellitus, as 
evidenced by elevated blood urea nitrogen and creatinine and 
low carbon dioxide which were in keeping with diabetic 
nephropathy.  The examiner opined it was more likely than not 
due to the veteran's diabetes mellitus.  

A rating decision in April 2002 granted service connection 
for diabetes on a presumptive basis due to exposure to Agent 
Orange and for diabetic nephropathy as secondary to service-
connected diabetes.  The effective date assigned was April 
10, 2001, the date of receipt of the veteran's claim for 
service connection for diabetes.  The veteran was notified of 
the decision by letter dated in May 2002.  He did not appeal 
that decision, thus, it is a final decision.  38 C.F.R. 
§ 20.1103.  

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  Under the provisions of 38 C.F.R. § 
3.105(a) (2008), previous determinations that are final and 
binding will be accepted as correct in the absence of CUE.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

To the extent the veteran seeks an effective date prior to a 
final rating decision, he must file a claim of clear and 
unmistakable error concerning the prior rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).

The veteran's claim that he was entitled to past due benefits 
for kidney problems which had been "wrongfully denied in 
previous applications" is considered as a claim based on 
clear and unmistakable error in previous decisions which 
would manifestly change the assignment of an effective date.  
However, the veteran does not state which rating decisions 
previously denied service connection for diabetic nephropathy 
and in which he claims there was CUE.  The Board's review 
does not find that the veteran had previously claimed service 
connection for diabetic nephropathy and finds no prior 
denials of service connection for diabetic nephropathy.  The 
veteran has not claimed CUE in the April 2002 rating decision 
which granted service connection for diabetic nephropathy and 
assigned an effective date of April 10, 2001.  As that 
decision is final, in the absence of an assertion of clear 
and unmistakable error, it is no longer the appropriate point 
from which to determine the effective date of an award.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

After reviewing the record, the Board concludes that there is 
no document filed prior to April 10, 2001, indicating intent 
to pursue a claim of entitlement to service connection for 
diabetic nephropathy and no prior rating decisions which 
denied service connection for diabetic nephropathy.  

In reaching this conclusion, the Board emphasizes that an 
effective date of an award of service connection is not based 
on the earliest medical evidence showing even a causal 
connection, but rather on the date that the application upon 
which service connection was eventually awarded was filed 
with VA, i.e., April 10, 2001.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  It is further noted that, under 38 
C.F.R. § 3.157, a report of examination or hospitalization 
will be accepted as an informal claim for benefits.  However, 
the provisions of 38 C.F.R. § 3.157 only apply once a formal 
claim for compensation or pension has been allowed or 
compensation disallowed because the disability is not 
compensable.  Here, the veteran's April 2001 claim was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a 
basis for finding that a claim, be it formal or informal, of 
entitlement to service connection for diabetic nephropathy 
was filed earlier than April 10, 2001, and denied.  38 C.F.R. 
§ 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

Although the veteran contends that service connection for 
diabetic nephropathy previously had been wrongfully denied, 
the record reflects no formal or informal application of 
service connection for diabetic nephropathy or a rating 
decision that denied service connection for diabetic 
nephropathy.  The applicable regulation for either a claim 
for service connection received more than one year after the 
date of separation from service dictates that the effective 
date is the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  The effective 
date assigned was based upon the law that existed at the time 
of the decision as well as the evidence that was of record at 
the time the decision was made.  The veteran has not claimed 
CUE in the rating decision which granted service connection 
for diabetic nephropathy and assigned the effective date of 
April 10, 2001.  Although it would appear that the 
appropriate effective date is not the date of receipt of the 
claim, April 10, 2001, but the later date of July 9, 2001, 
the effective date of the rule granting entitlement to 
presumptive service connection for diabetes due to exposure 
to Agent Orange and thus, diabetic nephropathy as a secondary 
disability due to diabetes, the Board won't disturb the 
effective date assigned by the RO which is more favorable to 
the veteran.  38 C.F.R. § 3.400.  Thus, there is no legal 
basis to assign an effective date earlier than April 10, 
2001, and the claim is denied.  

As a final note, in denying these claims, the Board does not 
wish in any way to diminish the veteran's heroic and well-
decorated service during the Vietnam War, for which he was 
awarded the Purple Heart Medal and Combat Infantryman Badge.  
Although it is sympathetic to the veteran's claims, the Board 
is without authority to grant the claims on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

An effective date earlier than February 16, 1974, for the 
grant of service connection for a psychiatric disorder 
previously evaluated as anxiety reaction with duodenal ulcer 
and now evaluated as PTSD with schizophrenic reaction, 
paranoid, with duodenal ulcer is denied.  

An effective date earlier than April 10, 2001, for the grant 
of service connection for diabetic nephropathy secondary to 
service-connected diabetes due to Agent Orange exposure is 
denied.  


REMAND

In April 2004 the veteran requested that the increased 
disability assigned for PTSD be backdated to 1974 because of 
clear and unmistakable evidence.  In March 2006, the veteran 
submitted a notice of disagreement (NOD) to an October 2005 
rating decision that found no clear and unmistakable error in 
a rating decision dated in April 1974 which granted service 
connection and assigned an initial 30 percent rating for a 
psychiatric disability effective February 16, 1974.  The 
veteran contends that he was sick when he was separated from 
service and was seeking a rating greater than 30 percent when 
he initially got out of service.  The veteran contends that 
the initial disability rating assigned for his psychiatric 
disability should have been 70 percent or 100 percent.  

The filing of a NOD initiates the appeal process.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  It does not appear that a 
statement of the case (SOC) has been issued with respect to 
the aforementioned issue.  Accordingly, because a timely NOD 
regarding this issue has been submitted, a remand is required 
in order for the RO to provide the veteran a statement of the 
case (SOC).  When a NOD has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).

The Board's review finds that the veteran appealed an April 
1982 rating decision wherein the RO denied entitlement to 
service connection for discoid lupus erythematosus due to 
Agent Orange exposure and denied a rating in excess of 
30 percent for service-connected anxiety reaction with 
duodenal ulcer.  Evidence in the file indicates that the 
veteran perfected an appeal on those issues and they were 
certified to the Board in December 1982.  The claims file 
shows that based on the veteran relocating from one area to 
another, the file was transferred from one RO to another in 
December 1982.  An April 1983 letter notified the veteran 
that his file was being transferred to the Board.  In August 
1983, the veteran provided information of a new address and 
the file was transferred from one RO to another RO.  There is 
no evidence in the file, however, that the Board issued a 
decision on those issues.  Thus, it appears, that the issues 
are still pending before the Board.  

During the period those issues have been on appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

As the veteran has not been provided proper notice under the 
provisions of the VCAA, a remand is necessary for such notice 
to be sent to the veteran.  

As to his psychiatric disability claim, the veteran argues 
that he was warranted separate ratings for the psychiatric 
and gastrointestinal manifestations of the condition.  As 
such, on remand, the RO must address this issue.  In 
addition, the Board finds that a VA psychiatric examination 
with retrospective medical opinions addressing the severity 
of the condition during the condition during the period since 
the veteran filed the claim in March 1982.  See Chotta v. 
Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 
Vet. App. 63 (2008).  

During the pending appeal, the RO determined that the 
psychiatric disorder was more appropriately characterized and 
evaluated as PTSD with schizophrenic reaction, paranoid type, 
with duodenal ulcer and assigned a 50 percent rating for the 
veteran's psychiatric disorder effective April 10, 2001.  
Thus, consideration must be given to staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).  

Further, with respect to the notice requirement for an 
increased rating claim, VA must notify the claimant of the 
following: 

(1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating 
a worsening or increase in severity of the 
disability and the effect that worsening has 
on the claimant's employment and daily life;

(2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary 
for entitlement to a higher disability rating 
that would not be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability and the 
effect of that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary 
must provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a 
particular disability from zero percent to as 
much as 100 percent (depending on the 
disability involved), based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, their 
severity and duration, and their impact upon 
employment and daily life; and

(4) the notice must also provide examples of 
the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, 
medical and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or 
exceptional circumstances relating to the 
disability.

38 U.S.C. § 5103(a) (West Supp. 2008); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a fully compliant 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b) that includes but is not 
limited to an explanation as to what 
information or evidence is needed to 
substantiate his claim for service 
connection for discoid lupus erythematosus 
and for an increased rating for a 
psychiatric disability, information on 
what evidence VA will obtain for the 
veteran and what evidence he should obtain 
and submit. Additionally, provide the 
veteran with proper notice of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal in 
accordance with the requirements set forth 
in Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  

Prior to any adjudication of the claim for 
an increased rating for a psychiatric 
disability on appeal from an April 1982 
rating decision, send the veteran a 
notification letter consistent with 38 
U.S.C.A. § 5103(a), to include informing 
the veteran of the appropriate diagnostic 
criteria and the changes in applicable 
rating criteria for anxiety reaction, PTSD 
and duodenal ulcer from 1982 to the 
present.  The letter must include an 
explanation of the requirements to 
substantiate the veteran's claim for an 
increased rating as recently outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This must also include the 
different rating criteria for evaluating 
psychiatric disability in effect since 
March 1982.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his psychiatric 
disability since March 1982.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should report all pertinent findings and 
estimate the veteran's Global Assessment 
of Functional (GAF) Scale scores during 
this period.  The examiner must also 
comment on the severity and manifestations 
of the psychiatric and gastrointestinal 
manifestations since 1982.  In doing so, 
the examiner must acknowledge and comment 
on the veteran's report of the nature and 
extent of the disability.  The examiner 
should set forth a complete rationale for 
all findings and conclusions in a legible 
report.

3.  Issue a statement of the case 
regarding the issue of clear and 
unmistakable error in rating decision 
dated April 30, 1974, which assigned a 30 
percent rating for anxiety reaction with 
duodenal ulcer, to specifically include 
whether separate ratings are warranted for 
gastrointestinal and psychiatric 
manifestations.  The RO must also 
adjudicate the claim under all applicable 
rating criteria in effect since March 
1982.  

4.  Then, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted in full, the RO must issue 
a supplemental statement of the case and 
the veteran should be given an opportunity 
to respond.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


